DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Amendment
The amendment filed on 11/22/2021 has been entered.
Claims 1, 8, 15 and 21-22 have been amended.
Claims 5, 7, 12, 14, 18 and 20 have been canceled.
Claims 1-4, 8-11, 15-17 and 21-23 are pending.

Response to Arguments

Applicant argues that Ghosh, does not evaluate the company of the user within a vehicle. …The kiosk/computer in Ghosh is in a public setting or, if in a private setting, is not within a vehicle. Applicant contends that any suggestion to modify Ghosh to detect a change in company of the user within a vehicle is improper, and therefore the combination of Ghosh in view of Arditi is improper and should be withdrawn. (Applicant Argument/Remark, page 14)
However, Examiner relies on Arditi to teach the amended limitation, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
Claim 8 recites the limitation “…by a processor of a computing system…” in line 7,  which appears referring the processor of the computing system recited in lines 1-2, therefore, Examiner suggests amending the limitations to recite “…by the processor of the computing system…” .
Claim 15 are objected for the same reason of Claim 8. 
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4  and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4  and 11  recite the limitation “the platform” in line 2. There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8, 10-11, 15, 17 and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Arditi (US 2019/0197430, hereinafter “Arditi”) in view of Livshits et al. (US 2014/0157422, hereafter “Livshits”).

Regarding Claim 1, Arditi teaches a method comprising: inferring, by a processor of a computing system, a context of a user based on data received from a plurality of data sources, the context including a company of the user, the plurality of data sources including a mobile device of the user ([Fig. 2, ⁋ 0028] mobile device 150 include sensors for monitoring the passenger compartment of the vehicle), a camera of a vehicle and at least one vehicle sensor, wherein the inferring includes confirming the context of the user using at least two of the plurality of data sources ([Fig. 3B, ⁋ 0032], one or more sensors 319, such as a ;
determining, by the processor, a persona of the user according to the context of the user from a plurality of user personas ([⁋ 0048], determine how to personalize the various ride configurations [e.g., a persona] that the ride requestor desires.  For example, once the system determines that the vehicle's audio output may be personalized, the system may determine what music or news, if any, the requestor would like to listen to during the ride, and/or the preferred audio volume level); selecting, by the processor, a user profile stored on an infotainment system of the vehicle based on the persona ([Fig. 6, 
displaying, by the processor, a first content on a graphical user interface of the infotainment system associated with the user profile ([⁋ 0047] offer personalized ride experiences to the passengers and offer the following personalized ride configurations: inter alia, video content (e.g., shows, channels, movies, news, sports, or any other content). [⁋ 0055],  at step 660, instruct the provider's communication device to actuate the personalization configurations…. personalization may include, e.g., changing the entertainment content (e.g., audio, video, games, etc.), changing the temperature, opening the windows, reconfiguring the seats, and any other configuration changes supported by the vehicle);
detecting, by the processor, a change in the company of the user within the vehicle based on the data provided to the computing system from the camera and the at least one vehicle sensor ([⁋ 0044], determine that the ride , and in response to the detecting, determining an updated persona according to the change in the company of the user; selecting, by the processor, a new user profile stored on the infotainment system of the vehicle based on the updated persona; enabling or disabling, by the processor, one or more features of the infotainment system as a function of the selecting the new user profile ([⁋ 0044], Upon determining that the ride requestor 110 has exited the vehicle, the vehicle configurations that were changed to accommodate the ride requestor 110 may revert to their prior state [e.g., a new user profile]. For example, the vehicle may resume playing the music that was playing before the vehicle was dispatched to pick up the ride requestor. The vehicle may also set the temperature  to be what it was before (e.g., 65° F.) [Fig. 6, 0056], the device may receive an indication that the rider  have gotten off the vehicle . Upon determining that …the transportation management system may, at step 680, instruct the ride provider's communication device ; and the graphical user interface of the infotainment system to display a second content associated with the new user profile, the second content being different than the first content ([⁋ 0056], …after the rider exits the vehicle, personalized configuration may be reverted to its default or pre-personalization state. Since, Arditi teaches personalized configurations includes, inter alia, video content (e.g., shows, channels, movies, news, sports, or any other content) [⁋ 0047], therefore, given the broadest reasonable interpretation, Examiner interprets the default or pre-personalization state as display content that was displaying before which is different than the content displaying when the rider was inside the vehicle. NOTE: In summary, Arditi teaches the vehicle personalized the configurations [e.g., changing the entertainment content (e.g., audio, video, games, etc.), 
However, Arditi does not explicitly teach, but however, Livshits teaches augmenting, by the processor, the graphical user interface to display a second content (⁋ 0057 teaches" skinning" refers to techniques for changing the look and feel of an application dynamically at runtime. A "skin" may include a custom graphical appearance achieved by the use of a graphical user interface (GUI) that can be applied to suit the purpose, topic, or tastes of different users. For example, a skin may be associated with themes. ⁋⁋ 0064-0065 teach an algorithm to set "bitmap" to a corresponding persona image, which may be displayed for the user, if the top profile matches one of the defined persona types. ⁋ 0126, Figs. 6a-6b, illustrate different personalized application interfaces for different profile. If profile is a "tween," the calculator may be re-skinned for a pre-teen girl. When the profile is a retiree, the same calculator may revert to a high contrast, high usability mode in which text size is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of 

Regarding Claim 3, Arditi teaches the method of claim 1, further comprising: switching, by the processor, from a current user profile to the user profile selected based on the persona of the user, as a function of the selecting the user profile ([Fig. 6, ⁋ 0055], Upon making determination the rider is sufficiently close [e.g., get into the car], the transportation management system may, at step 660, instruct the provider's communication device to actuate the personalization configurations. The instructions may cause the device receiving the instructions to configure the vehicle [e.g., switching the current profile] accordingly).

Regarding Claim 4, Arditi teaches the method of claim 3, wherein the switching is performed automatically or in response to a user input based on a notification sent to the user via the platform ([⁋ 0040], the vehicle selectively adjust its configurations based on the received personal information of the ride requestor. …music settings may be changed instantaneously, …the existing .

Claim 8 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Arditi further discloses a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method as required by the claim (see Fig. 14, para. [0108-0112]).

Claims 10 and 17 are rejected under the same rationale as claim 3.
Claim 11 is rejected under the same rationale as claim 4.
Claim 15 is rejected under the same rationale as claim 8.

Regarding Claim 21, Arditi teaches the method of claim 1,  wherein the company is a passenger of the user located within the motor vehicle ([⁋ 0038], detect passenger entry into the vehicle).

Claim 22, Arditi teaches the method of claim 21, wherein the change in the company of the user is at least  one: the passenger  existing the motor vehicle  and  a new passenger  entering the  motor vehicle ([⁋ 0041] ..when the passenger enters the vehicle, the vehicle changed the music setting to the type of music preferred by the passenger (e.g., classical music). [⁋ 0044], detect that the ride requestor has exited based on, e.g., an entry sensor detecting the door opening, a weight sensor detecting that a previously occupied seat is no longer occupied, and/or computer vision determining that the ride requestor is no longer present in the passenger compartment of the vehicle).

Regarding Claim 23, Arditi teaches the method of claim 1, wherein, in response to selecting the new user profile, a radio or satellite channel is changed from a current channel to a new channel ([⁋ 0031], issue instructions to the vehicle's onboard computer and cause it to adjust certain vehicle configurations, such as entertainment/informational content (e.g., music, news station, content source, etc.) [⁋ 0041] ..when the passenger enters the vehicle, the vehicle changed the music setting to the type of music preferred by the passenger (e.g., classical music) [⁋ 0044], Upon determining that the ride requestor has exited the vehicle, the vehicle configurations that were changed to accommodate the ride requestor .

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi in view of Livshits further in view of Zheng (US 2012/0115453, hereafter “Zheng”).

Regarding Claim 2, Arditi teaches the method of claim 1, wherein the determining the persona includes: applying a set of rules that govern a selection of the persona to the context of the user ([⁋ 0088], personalizing a ride experience for a requestor. …retrieve and/or predict ride preferences of the requestor using data associated with the requestor, including, e.g., the requestor's profile data, ride-sharing data, current contextual data, and any other suitable data related to the requestor. …use rule-based algorithms or machine-learning models to predict the types of ride configurations that would likely be appreciated by the requestor).
However, Arditi in view of Livshits do not explicitly teach, but Zheng teaches the set of rules being updated over time using a cognitive learning model  ([⁋ 0009] …learned user adjustment of settings on the mobile computing device in light of changing contexts associated with the mobile computing device. [⁋ 0029] 


Claims 9 and 16 are rejected under the same rationale as claim 2.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has additionally cited the following references on the PTO-892  as being relevant.
Ricci (US 2014/0309806): Ricci teaches maintaining a persona of a vehicle occupant; and based on the persona of the vehicle occupant and vehicle-related information, perform an action assisting the vehicle occupant [⁋⁋ 0201-0202]
Therefore, change vehicle configuration to a persona of a vehicle occupant when detect a change in the vehicle occupant is well-known in the art as evidenced by the cited prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448